ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    LGS Innovations LLC                           )      ASBCA No. 60712
                                                  )
    Under Contract No. W52PlJ-09-A-0015           )

l   APPEARANCES FOR THE APPELLANT:                       Jonathan D. Shaffer, Esq.
                                                         John S. Pachter, Esq.
                                                         Sean K. Griffin, Esq.
                                                          Smith Pachter Mc Whorter PLC
                                                          Vienna, VA

    APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         MAJ Adam Kama, JA
                                                          Trial Attorney

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: September 21, 2018



                                                      RICHARD SHACKLEFORD
                                                      Administrative Judge
                                                      Vice Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 60712, Appeal of LGS Innovations
    LLC, rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals